
	
		I
		112th CONGRESS
		2d Session
		H. R. 6539
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To establish United States-Brazil Joint Commission on
		  Commerce and Trade, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Brazil Joint Commission
			 on Commerce and Trade Act.
		2.PurposeThe purpose of this Act is to establish the
			 United States-Brazil Joint Commission on Commerce and Trade to address
			 bilateral trade matters, seek removal of trade barriers, and promote commercial
			 opportunities, between the United States and Brazil.
		3.United
			 States-Brazil Joint Commission on Commerce and Trade
			(a)Establishment of
			 United States-Brazil Joint Commission on Commerce and Trade
				(1)In
			 generalThere is established a commission to be known as the
			 United States-Brazil Joint Commission on Commerce and Trade (in this section
			 referred to as the Commission).
				(2)PurposeThe
			 purpose of the Commission is to improve the bilateral trade and economic
			 relationship between the United States and Brazil by establishing high level
			 reviews of barriers to trade between the two countries, to promote commercial
			 opportunities between the United States and Brazil, and to facilitate the
			 dialogue necessary to examine the mutual benefits of free trade.
				(3)Membership of
			 Commission
					(A)CompositionThe
			 Commission shall be composed of 16 members. The composition of the Commission
			 shall be divided equally between the United States Government and the Republic
			 of Brazil. United States Commissioners shall be appointed as follows:
						(i)Two
			 persons shall be appointed by the President pro tempore of the Senate upon the
			 recommendation of the majority leader of the Senate, after consultation with
			 the Chairman of the Committee on Finance and the Chairman of the Committee on
			 Foreign Relations of the Senate.
						(ii)Two
			 persons shall be appointed by the President pro tempore of the Senate upon the
			 recommendation of the minority leader of the Senate, after consultation with
			 the ranking minority member of the Committee on Finance and the ranking
			 minority member of the Committee on Foreign Relations of the Senate.
						(iii)Two persons
			 shall be appointed by the Speaker of the House of Representatives, after
			 consultation with the Chairman of the Committee on Ways and Means and the
			 Chairman of the Committee on Foreign Affairs of the House of
			 Representatives.
						(iv)Two
			 persons shall be appointed by the minority leader of the House of
			 Representatives, after consultation with the ranking minority member of the
			 Committee on Ways and Means and the ranking minority member of the Committee on
			 Foreign Affairs of the House of Representatives.
						(B)QualificationsIndividuals
			 appointed to the Commission shall be individuals who have expertise in
			 international trade matters and United States-Brazil relations.
					(4)Period of
			 appointment; vacancies
					(A)In
			 generalMembers of the Commission shall be appointed to 2-year
			 terms.
					(B)Staggering of
			 termsEach appointing authority referred to under clauses (i)
			 through (iv) of paragraph (3)(A) shall—
						(i)make
			 the appointments on a staggered term basis, so that of the members initially
			 appointed—
							(I)1
			 of the 2 appointments shall be for a term expiring on December 31, 2014;
			 and
							(II)the other
			 appointment shall be for a term expiring on December 31, 2015; and
							(ii)make the
			 appointments not later than 30 days after the date on which each new Congress
			 convenes.
						(C)ReappointmentMembers
			 of the Commission may be reappointed for additional terms of service as members
			 of the Commission.
					(D)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment.
					(5)ChairmenThe
			 members of the Commission shall select co-Chairmen, one from the United States
			 and one from Brazil.
				(6)MeetingsThe
			 Commission shall meet at the call of the Chairmen.
					(A)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
					(B)Subsequent
			 meetingsThe Commission shall meet at the call of the Chairmen of
			 the Commission, with the responsibility of chairing proceedings alternating
			 between the United States and Brazil.
					(C)QuorumA
			 majority of the members of the Commission shall constitute a quorum for the
			 transaction of business of the Commission.
					(7)VotingEach
			 member of the Commission shall be entitled to one vote, which shall be equal to
			 the vote of every other member of the Commission.
				(b)DutiesNot
			 later than December 1 of each year (beginning in 2014), the Commission shall
			 submit to the United States Congress and the National Congress of Brazil a
			 report regarding the status and economic impact of trade relations between the
			 United States and Brazil. The report shall include a full analysis, along with
			 conclusions and recommendations for legislative and administrative actions, if
			 any, concerning barriers to trade and the enhancement of economic ties.
			(c)Hearings
				(1)In
			 generalThe Commission or, at its direction, any panel or member
			 of the Commission, may for the purpose of carrying out the provisions of this
			 section, hold hearings, sit and act at times and places, take testimony,
			 receive evidence, and administer oaths to the extent that the Commission or
			 such panel or member considers advisable.
				(2)InformationThe
			 Commission may secure directly from any Federal department or agency
			 information that the Commission considers necessary to enable the Commission to
			 carry out its duties under this section, unless that information is deemed to
			 contain sensitive national intelligence information or is otherwise subject to
			 rules concerning state secrets.
				(d)Commission
			 personnel matters
				(1)Compensation of
			 membersUnited States Members of the Commission shall be
			 compensated in the same manner provided for the compensation of members of the
			 Trade Deficit Review Commission under subsections (g)(1) and (g)(6) of section
			 127 of the Trade Deficit Review Commission Act (19 U.S.C. 2213 note).
				(2)Travel
			 expensesTravel expenses of the United States Commissioners shall
			 be allowed in the same manner provided for the allowance of the travel expenses
			 of the Trade Deficit Review Commission under section 127(g)(2) of the Trade
			 Deficit Review Commission Act.
				(3)StaffAn
			 executive director and other additional personnel for the Commission shall be
			 appointed, compensated, and terminated in the same manner provided for the
			 appointment, compensation, and termination of the executive director and other
			 personnel of the Trade Deficit Review Commission under section 127(g)(3) and
			 section 127(g)(6) of the Trade Deficit Review Commission Act. The executive
			 director and any personnel who are employees of the United States-Brazil Joint
			 Commission on Commerce and Trade shall be employees under section 2105 of title
			 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and
			 90 of that title.
				(4)Detail of
			 government employeesFederal Government employees may be detailed
			 to the Commission in the same manner provided for the detail of Federal
			 Government employees to the Trade Deficit Review Commission under section
			 127(g)(4) of the Trade Deficit Review Commission Act.
				(5)Assignment of
			 personnel by the government of brazilThe Commission shall work
			 with the Government of Brazil to secure the appropriate expertise to carry out
			 its work, including through the assignment to the Commission of staff officials
			 selected by the Government of Brazil and the temporary or ongoing employment of
			 Brazilian nationals.
				(6)Foreign travel
			 for official purposesForeign travel for official purposes by
			 Commissioners to and from official proceedings may be authorized by the
			 Chairmen of the Commission. Travel by the staff of the Commission for official
			 purposes may be authorized by the Chairmen of the Commission only when
			 necessary to carry out essential activities that could not otherwise be
			 conducted using alternative means.
				(7)Procurement of
			 temporary and intermittent servicesThe Chairmen of the
			 Commission may procure temporary and intermittent services for the Commission
			 in the same manner provided for the procurement of temporary and intermittent
			 services for the Trade Deficit Review Commission under section 127(g)(5) of the
			 Trade Deficit Review Commission Act.
				(8)Privately funded
			 travelThe Chairmen of the Commission may authorize privately
			 funded travel by members and staff of the Commission for activities related to
			 the duties of the Commission. The Commission shall disclose to the public, not
			 later than 60 days after the privately funded travel occurs, the source of the
			 funding, together with the itinerary of the activities of members and staff of
			 the Commission participating in the privately funded travel.
				(e)Assistance in
			 performing dutiesThe President of the United States shall
			 provide for the transfer to the Commission of such staff, materials, and
			 infrastructure (including leased premises) of Federal departments and agencies
			 as the President considers necessary to assist the Commission in carrying out
			 its duties.
			(f)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to the Commission
			 for fiscal year 2013, and for each fiscal year thereafter, such sums as may be
			 necessary to enable the Commission to carry out its duties under this
			 section.
				(2)AvailabilityAmounts
			 appropriated to the Commission pursuant to this subsection shall remain
			 available until expended.
				
